DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Gao et al in view of Shuttleworth and further in view of Lee disclose a land mobile radio for use in a land mobile radio (LMR) system, the land mobile radio configured to adjust a current volume level setting of the LMR in response to ambient audio, the LMR comprising: a first circuitry configured to receive a processor input signal based on the ambient audio and, in response to receiving the processor input signal based on the ambient audio, calculate a first amplitude difference between the ambient audio and the current volume level setting, wherein the first circuitry is configured to provide an upper volume limit and a lower volume limit, wherein the first circuitry is configured to adjust the current volume level setting to maintain the current volume level setting within the upper volume limit and the lower volume limit, wherein the first circuitry is further configured to set the current volume level setting of the LMR such that (i) the first amplitude difference is maintained between the current volume level setting and the ambient audio as the ambient audio changes in amplitude, and (ii) the current volume level setting is maintained within the upper volume limit and the lower volume limit, and but do not expressly disclose wherein the first circuitry is .
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein the first circuitry is configured to not change the current volume level setting of the when the LMR land mobile radio is operating in a transmit state”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651